Citation Nr: 0305635	
Decision Date: 03/25/03    Archive Date: 04/03/03	

DOCKET NO.  96-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
characterized as narcolepsy.   

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left shoulder injury with 
limitation of motion, status post acromioplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1961 to 
July 1963 and from November 1990 to July 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1999 at which time it was 
remanded for further development.  The development included 
according the veteran examinations.  By rating decision dated 
in December 2002, service connection for hypertension was 
granted, and a 10 percent evaluation was assigned, effective 
July 19, 1991.  Also, service connection for scarring of the 
left shoulder was granted, and a disability rating of 
10 percent was assigned, effective April 15, 2000.  Service 
connection was already in effect for post-traumatic stress 
disorder, rated as 30 percent disabling from July 19, 1991, 
and for residuals of a left shoulder injury, rated as 
20 percent disabling from July 19, 1991.  The combined 
disability rating was increased from 50 percent to 60 
percent, effective April 15, 2000.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims.  All relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

2.  A sleep disorder was not present in service or for years 
thereafter, and there is no showing that it is causally 
related to the veteran's service-connected PTSD or residuals 
of a left shoulder injury.  

3.  Manifestations of the left shoulder disability include 
subjective complaints of pain and discomfort and motion 
restriction in all directions.  

4.  There is no showing that arm motion is limited to 25 
degrees from the side.  


CONCLUSIONS OF LAW

1.  The veteran does not have a sleep disorder which was 
incurred in or aggravated by his active service or which is 
causally related to service-connected PTSD and/or residuals 
of a left shoulder injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2002).  

2.  The criteria for a disability rating in excess of 20 
percent for residuals of left shoulder injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-
5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. § 5100 et. Seq. (West Supp. 2002).  
This liberalizing law is applicable to the instant appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.  

Through rating decisions, a statement of the case, 
supplemental statements of the case, including the most 
recent one dated December 2002, and the Board's remand in 
September 1999, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits sought, the evidence which would substantiate 
the claims, and the evidence that has been considered in 
connection with the appeal.  The Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Service Connection

Service connection involves many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a) (2002).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in the record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material and evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Although the veteran is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 
8 Vet. App. 280, 284 (1995), and cases cited therein.  See 
also 38 C.F.R. § 3.159(a)(2) (defining competent lay evidence 
as "any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  Competent 
medical evidence "means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements or opinions."  See 38 C.F.R. 
§ 3.159(a)(1).  

A longitudinal review of the evidence of record discloses 
that a sleep disorder was not present in service or for years 
thereafter.  In April 1994, Dominic J. Mega, D.O., stated the 
veteran had been found to have elements of mild sleep 
hypopnea, nocturnal myoclonus, and episodes of hypnagogic 
hallucinations, which reportedly did not exist prior to his 
service in Operation Desert Storm.  Also, the osteopath 
indicated that narcolepsy, hypersomnolent sleep apnea, and 
nocturnal myoclonus were associated with genetic markers, 
which the veteran had present in his blood prior to service, 
but which became manifest after discharge from service.  The 
osteopath concluded that, given the generally precipitating 
events such as extreme physical, mental and emotional stress 
triggered the aforementioned sleep disorder symptoms, it was 
very "reasonable" to assume with the highest degree of 
probability that his involvement in Operation Desert Storm 
precipitated the veteran's sleep disorders.  

Also of record are medical reports from the VA Medical Center 
in Dayton, Ohio, which include a January 1995 polysonography 
report indicating that several of the veteran's sleep 
perimeters were abnormal and that significant sleep 
disruption was found to be due to nocturnal myoclonus.  There 
were also findings of narcolepsy.  

The veteran was accorded an examination by a VA physician in 
April 2000.  The claims file was available to and viewed by 
the examiner prior to examination.  The examiner noted the 
veteran had objective documentation of a diagnosis of 
narcolepsy and periodic limb movement disorder.  The 
physician stated that she had consulted with the chief of 
neurology and with a psychologist who was a sleep specialist 
at the VA Medical Center in Dayton, Ohio.  She stated 
narcolepsy was an inherited disorder that usually appeared in 
the teens or early twenties, so the time of onset of 
narcolepsy in this particular veteran was somewhat late in 
life.  She acknowledged that narcolepsy might be precipitated 
by "stress" and indicated this was usually the type of stress 
which would be related to such an injury as a head injury 
resulting from a fall from a horse or blunt trauma.  She 
stated it was not common in patients with psychiatric 
disorders such as anxiety, depression or PTSD.  She remarked 
that it was the opinion of both the chief of neurology and a 
sleep specialist that it was "unlikely" that the veteran's 
sleep disorder was related to his service-connected 
disabilities or residuals of a shoulder injury or his PTSD.  
The physician added that it was also "unlikely" that the 
sleep disorder was directly related to the veteran's active 
service.  

In reviewing the evidence, the Board notes that the opinion 
expressed by the VA physician following examination of the 
veteran in April 2000 was based on consultation with the 
chief of neurology at the VA medical center and with a 
psychologist who was a sleep specialist at the VA location.  
It was their combined opinion that it was unlikely that the 
veteran's current sleep disorder was related to either of his 
service-connected disabilities or to his active service.  The 
examiner had access to the entire claims file, to include the 
statement from Dr. Mega in 1994.  The Board finds the latter 
opinion more persuasive in that it was made with cognizance 
of the statement from Dr. Mega and was based on consultation 
with both a neurologist and a sleep specialist at the VA 
medical center.  Accordingly, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for a sleep disorder attributable to 
active service on either a direct or secondary basis.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.  

A Disability Rating in Excess of 20 Percent for a Left 
Shoulder Disability

Service connection for residuals of a left shoulder injury 
was granted by rating decision dated in February 1992.  A 20 
percent evaluation was assigned in accordance with the 
provisions of Diagnostic Code 5201, based on motion 
restriction, effective July 19, 1991.  It was noted that the 
veteran was right-handed.  Subsequently, the veteran was 
awarded a temporary total evaluation effective May 13, 1994.  
The prehospital rating of 20 percent was reestablished, 
effective July 1, 1994.  

Of record is a November 1994 statement from Dominic J. Mega, 
M.D., who indicated it was his opinion that the veteran was 
permanently and totally disabled for the remainder of his 
life due to his left shoulder disability.  

Also associated with the claims file are records from the 
Social Security Administration indicating the veteran is in 
receipt of disability benefits from Social Security because 
of a psychiatric disorder, namely an affective disorder, and 
impingement syndrome of the left shoulder.  

Also of record is magnetic resonance imaging accorded the 
veteran in December 1998.  It showed mild cervical 
spondylosis, with evidence of neural foraminal stenosis which 
appeared to be due to bony disease moderately severe in 
degree on the right and mild to moderate in degree on the 
left at the C6-C7 level.  

The VA accorded the veteran an examination of the joints in 
April 2000.  It was noted that in 1994 the veteran had 
acromioplasty, distal clavicle resection, and rotator cuff 
tear repair.  After that, he received some physical therapy, 
but stated that he had never regained full use of his 
shoulder.  Review of the claims folder, which was available 
in three volumes, indicated that the veteran had had physical 
therapy on the shoulder, but continued to complain of pain.  
He also complained of weakness, stiffness, and fatigue 
involving the left shoulder.  He did not report swelling, 
instability, or locking.  He complained of a sensation of the 
shoulder being pulled apart whenever he lifted any weight 
with the arm.  He stated the weight could be as small as a 
gallon of water because of the pulling apart sensation.  

The veteran was also accorded a peripheral nerve examination 
by VA in May 2000.  The claims files were available and 
reviewed prior to the examination.  There was no evidence of 
peripheral nerve difficulty on examination and there was no 
evidence of radiculopathy or myelopathy on examination.  The 
examiner noted it was unlikely that the veteran's shoulder 
problem was related to a neurologic condition and that he had 
electromyographic tracings done in September 1994 and they 
showed no evidence of cervical radiculopathy.  The examiner 
noted that considering how long the veteran had had the pain, 
if it were radiculopathy, the examiner would have expected to 
see some evidence of atrophy, but he did not.  He also stated 
that he would have expected that, at least by 1994, there 
would have been evidence on electromyogram of a nerve 
problem, but that was not the case.  

Medications included 500 milligrams of Naprosyn every other 
day or so.  He also used 50 milligrams of Benadryl every day 
to help with shoulder discomfort.  He also used a TENS unit 
for about three hours a day, most often in the evening.  
Additionally, he used heat liniment to include Icy Hot.  He 
was not currently receiving any therapy for the shoulder.  
Periods of flare-ups included occasional throbbing pain in 
the left shoulder which happened as often as four times a day 
on an irregular basis.  He stated that when this happened, it 
would last for about 10 seconds.  

He described the pain as sharp and stabbing like a needle.  
He reported no precipitating or alleviating factors since the 
pain was of such short duration.  During the several second 
period of time with exacerbation, he had to stop whatever he 
was doing.  He did not use a brace.  He had a sling, but he 
no longer used it.  

On examination, tender scarring was noted involving the left 
shoulder.  There was symmetrical muscle mass in both upper 
arms.  There was tenderness at the left acromioclavicular 
joint and at the anterior aspect of the acromion process with 
pressure in the humeral acromial joint, anteriorly.  With the 
elbows against the side of the body, the shoulder was rotated 
externally to 60 degrees.  On internal rotation, the veteran 
was able to bring the hands to belt line only.  On forward 
flexion he extended the shoulder anteriorly 80 degrees before 
substantial pain started.  With grimacing and slow movement, 
he could continue to extend to 90 degrees.  Posteriorly, he 
moved the arm to 60 degrees.  On abduction he was able to 
move the arm to 70 degrees at which time he experienced pain.  
With caution and slow motion, the shoulder was further 
abducted to 90 degrees.  

On passive motion the shoulder was forward flexed to 160 
degrees.  With the shoulder at 90 degrees' abduction and with 
the muscles relaxed, the shoulder could be further abducted 
to 160 degrees.  With the arm held and supported at 90 
degrees' abduction, internal rotation was 85 degrees with 
pain from 60 to 85 degrees.  External rotation was 85 degrees 
with pain from 70 to 85 degrees.  

Musculature of the shoulder appeared adequate.  There was a 
well-healed surgical scar measuring 11 centimeters in length 
at the anterior aspect of the shoulder.  The veteran was able 
to move the elbow to touch the shoulder which fully extended.  
Pronation and supination of the forearm were normal.  Grip 
strength in the left hand was 4/5.  

The diagnoses were:  Status post left shoulder rotator cuff 
tear repair; status post left shoulder distal acromioplasty; 
status post left distal clavicle resection; and impingement 
syndrome of the left shoulder with chronic pain and decrease 
of motion.  

Examination was also conducted of the veteran's neck.  The 
examiner opined it was unlikely that degenerative disease of 
the cervical spine was the cause of any of the veteran's 
shoulder problems.  The examiner also opined that the 
veteran's shoulder pain and limited motion restricted his 
employability and were not likely to resolve.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as 
set forth in VA's Schedule for Rating Disabilities codified 
in 38 C.F.R. Part 4, includes Diagnostic Codes which 
represent particular disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  If an unlisted condition is 
encountered, it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equipoise, the claim is 
allowed.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that § 4.40 did not require a separate rating 
for pain, but provided guidance for determining ratings under 
other Diagnostic Codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disabilities of the shoulder are rated under Diagnostic Codes 
5200-5203.  See 38 C.F.R. § 4.71a.  If the facts of the case 
warrant, the veteran would be entitled to the highest rating 
for his left shoulder disability available under any one of 
these provisions.  38 C.F.R. §§ 4.7, 4.14.  Currently, the 
shoulder disability is rated at 20 percent disabling under 
Code 5201 which pertains to limitation of motion of the arm.  

Under VA rating standards, a distinction is made between 
major (dominant) and minor upper extremities for rating 
purposes.  The evidence shows that the veteran is right-
handed.  Therefore, his left shoulder disability has been 
appropriately treated by the RO as involving the nondominant, 
or minor, upper extremity.  

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  When 
the minor extremity is involved, a maximum evaluation of 20 
percent is afforded under the provision for recurrent 
dislocation.  A 40 percent evaluation is afforded for fibrous 
union of the humerus, a 50 percent evaluation for nonunion of 
the humerus (false flail joint) and a 70 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board observes that the veteran is in receipt of the 
maximum evaluation available for recurrent dislocation of his 
shoulder.  However, fibrous union, nonunion, or loss of head 
of the humerus (flail shoulder) has not been identified and 
therefore a higher evaluation under this code is not 
supported by the evidence of record.  

Of the other rating provisions pertaining to the shoulder, 
Diagnostic Code 5200 is not applicable.  This provision 
pertains to ankylosis of the shoulder joint.  There is no 
evidence in the record that the veteran's left shoulder is 
ankylosed.  

As noted above, Diagnostic Code 5201, the code currently in 
use, concerns limitation of motion of the arm.  When the 
minor extremity is involved, a 20 percent evaluation is for 
assignment when there is limitation of motion of the arm 
either midway between side and shoulder level or at shoulder 
level.  The maximum rating of 30 percent is for assignment 
when there is limitation of motion of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

At the time of the April 2000 examination, the veteran 
exhibited motion restriction in all directions.  However, it 
was not shown that he had left arm motion restriction from 
the side limited to 25 degrees as required for the next 
higher rating of 30 percent.  The undersigned notes that full 
range of motion of the shoulder is measured from 0 degrees to 
180 degrees in forward elevation (flexion), 0 degrees to 180 
degrees in abduction, and 0 degrees to 90 degrees in both 
external and internal rotation.  38 C.F.R. § 4.71, Plate I 
(2002).  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
for the service-connected left shoulder disability.  The left 
shoulder, albeit restricted, was able to exhibit essentially 
functional range of motion in all directions.  Also, the 
recent examination showed no clinical evidence of 
radiculopathy and no evidence of myelopathy involving the 
shoulder.  The veteran was able to move the left arm in all 
directions, albeit with pain.  The Board notes in this regard 
that the December 2002 rating decision granted service 
connection for scarring of the left shoulder and assigned a 
10 percent evaluation, effective April 15, 2000.  This 
evaluation recognizes some of the veteran's pain and 
tenderness involved with the scarring.  

The Board has also considered whether an increased evaluation 
based upon functional loss due to pain under 38 C.F.R. § 4.40 
or functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint, is warranted 
under 38 C.F.R. § 4.45.  However, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation on that basis.  In this regard, the Board notes 
that the most recent examination was negative for any 
evidence of atrophy or incoordination of the shoulder joint.  
The Board notes that the 20 percent rating currently in 
effect contemplates significant impairment of the left arm.  
Further, an additional 10 percent rating has been assigned 
for the tender and painful scar of the shoulder.  As a 
result, a disability rating in excess of 20 percent under 
Diagnostic Code 5201 is not in order at this time for the 
left shoulder disorder.  











ORDER

Service connection for a sleep disorder is denied.  

A disability rating in excess of 20 percent for residuals of 
a left shoulder injury is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

